Citation Nr: 0120244	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  96-33 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to June 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO).  
In pertinent part to this case, in a November 1995 decision, 
the Montgomery, Alabama, RO, granted entitlement to service 
connection for PTSD, assigning a 10 percent disability 
rating.  The veteran disagreed with that rating in a March 
1996 letter, contending that a higher rating was warranted.  
In December 1997, the Board, in order to ensure full 
compliance with due process requirements, remanded the case 
to the RO in order that additional development of the 
evidence could be accomplished.  Subsequently, in a June 1998 
rating decision, the RO granted the veteran a 30 percent 
rating for his PTSD.  In a November 1998 decision, the Board 
determined that the criteria for a disability evaluation in 
excess of 30 percent for the veteran's service-connected PTSD 
disability had not been met.  At that time, the Board also 
remanded the issues of entitlement to a permanent and total 
disability rating for pension purposes and a total disability 
rating for compensation purposes based on individual 
unemployability to the RO for additional development.  In a 
March 1999 rating decision, the RO determined that 
entitlement to a permanent and total disability rating for 
pension purposes had been established from the date of the 
veteran's claim and granted a total disability rating for 
compensation purposes based on individual unemployability.  
The RO also increased the disability evaluation for the 
veteran's service-connected PTSD to 50 percent disabling.  

The appellant appealed the Board's November 1998 decision 
regarding the issue of entitlement to an increased evaluation 
for his service-connected PTSD to the United States Court of 
Appeals for Veterans Claims (Court).  An Appellant's Brief, 
dated in May 2000, is shown to have been mailed to the Office 
of the General Counsel for VA.  In October 2000, counsel for 
the appellant and the Office of General Counsel for VA, who 
represents the Secretary of this Department in legal matters 
before the Court, filed a Joint Motion for Partial Remand and 
Stay of Proceedings (Joint Motion) pending a ruling on the 
motion.  It was agreed by the parties that the appeal was to 
be limited to the issue of entitlement to an increased rating 
for PTSD.  An Order subsequently rendered by the Court in 
November 2000 indicates that the Court vacated and remanded, 
in part, the Board's November 1998 decision to deny an 
increased evaluation for PTSD.  The case was then returned to 
the Board for compliance with the directives that were 
stipulated in the Court's order.  


REMAND

The Joint Motion, as adopted by the Court's November 2000 
Order, found that only partial compliance with the Board's 
December 1997 remand had been achieved.  It was noted that as 
part of its December 1997 decision, the Board expressed in 
detail the tasks which were to be completed on remand to the 
RO.  In noting that the veteran was afforded a VA PTSD 
examination in May 1998, the Joint Motion found that the VA 
physician who conducted the examination did not identify 
diagnostically all symptoms and clinical findings which are 
manifestations of the service-connected PTSD, and render an 
opinion as to the degree to which those specific symptoms and 
findings affect the appellant's ability to establish and 
maintain effective and favorable relationships with people, 
and the degree to which they affect his reliability, 
productivity, flexibility, and efficiency levels in 
performing occupational tasks.

It was further noted as part of the Joint Motion that the VA 
examiner in May 1998 "did not provide a definition of the 
GAF score for purposes of due process" under Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

The Board finds particular importance in pointing out that 
the Joint Motion also indicated that a remand by the Board 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with remand orders."  Stegall 
v. West, 11 Vet.App. 268, 271 (1998).  When a remand order of 
the Board is not complied with, "the Board itself errs in 
failing to insure compliance."  Id. 

As such, in view of the deficiencies cited above as relating 
to the May 1998 VA PTSD examination, and to ensure compliance 
with the Court's Order, which, as noted above, granted the 
Joint Motion, the Board will remand this case so that the RO 
can comply "in full with the instructions in the December 
1997 Board remand."  See Joint Motion, p. 8.  The new VA 
PTSD examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the veteran's PTSD is a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes, 
parenthetically, that this review of prior records must 
include all evidence shown to be associated with the 
veteran's claims folders.  Such records are shown to include, 
but not be limited to, the report of psychiatric evaluation 
of the veteran shown to have been conducted by a Board 
Certified Psychiatrist, Dr. Herlihy, in March 2001.

In addition to scheduling the veteran for an appropriate 
examination, the RO should determine whether the appellant 
has had any recent medical treatment, either private or VA, 
for his service-connected PTSD which has not been associated 
with the evidence of record.  

Further, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's PTSD, the RO should 
consider the proper evaluation to be assigned for the 
veteran's service connected PTSD pursuant to the Court's 
holding in Fenderson.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
furnished recent treatment for his 
service-connected PTSD.  He should be 
requested to furnish signed 
authorizations for release of medical 
records in connection with each private 
source he identifies, so that the RO can 
request them.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder), should be requested.  All 
records obtained should be associated 
with the claims folder.

2.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected PTSD.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination so that he or she may 
review pertinent aspects of the veteran's 
history.  All clinical findings should be 
reported in detail.  Such tests as the 
examining physician deems necessary 
should be performed.  The examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations of the service-connected 
PTSD, and render an opinion for the 
record as to the degree to which those 
specific symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner must also be furnished a 
copy of the revised VA General Rating 
Formula for Mental Disorders (38 C.F.R. 
§ 4.130, effective November 7, 1996) and 
the old criteria and, on examination of 
the veteran, comment on the presence or 
absence of each symptom and clinical 
finding specified therein, and if 
present, the degree(s) of severity 
thereof.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning Score (GAF) provided in 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disabilities, Fourth Edition, 
indicating the level of impairment 
produced by the service-connected PTSD.  
It is imperative that the examiner also 
provide a definition of the GAF score for 
purposes of due process under Thurber, 
supra.  

3.  The veteran should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
See 38 C.F.R. § 3.655 (2000).  If he 
fails to report for the examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling of the 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.  

4.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

5.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  

6.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for an increased original 
rating for PTSD pursuant to the new and 
old rating schedule criteria with 
consideration of Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In addition, 
the applicability of  "staged ratings" 
should be considered pursuant to 
Fenderson, supra.  

If the benefit sought is not granted to the veteran's 
satisfaction, he and his attorney should be furnished a 
supplemental statement of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991); this document should include 
detailed reasons and bases for the decisions reached.  The 
veteran and his attorney should thereafter be afforded the 
requisite period of time for a response.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


